Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/784,257 (filed on 12/21/2018) under 35 U.S.C. 119(e) is acknowledged.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-5 and 7-14 are allowed.
Claim 6 was canceled by the applicant in the amendments filed on 11/24/2021.

The prior art of record, either individually or in combination, fail to teach or suggest, a hydraulic tensioner having the particular structure recited in independent claim 1. That is, a hydraulic tensioner comparing a housing with a closed end bore, and a hollow piston with an internal bore slidably received within said closed end bore; an internal bulge formed in the internal bore of the hollow piston; the internal bore having a first diameter, a second diameter, and a transition diameter that is aligned with the internal bulge; a check valve assembly received the movable disk of the check valve assembly seats on the internal bulge formed on the internal bore due to an biasing force exerted by the check valve spring. 
As set forth in the previous office action (dated 08/25/2021), Kimura et al. (U.S. PGPUB 2018/0363740A1) in view of Tada (U.S. Patent US 6,435,993B1) render obvious a hydraulic tensioner having substantially similar structural and functional configuration to applicant’s claimed invention. Where Kimura teach: a check valve assembly being positioned at an internal bulge that extends radially into the internal bore of a hollow piston from the body of said hollow piston; and the check valve assembly including a retainer, a moveable disk, and a check valve spring for biasing said movable disk. However, Kimura does not teach the moveable disk being designed to abut the internal bulge formed in the internal bore of the hollow piston due to the biasing force of the check valve spring. In fact, the moveable disk in Kimura’s hydraulic tensioner is specifically configured to seat against another component/ disk seat of the check valve assembly and does not contact the internal bulge in any way. Furthermore, all other relevant prior art identified by the examiner, also fail to disclose or propose, a hydraulic tensioner with the precise combination of feature described within claim 1; in particular, a movable disk of a check valve assembly in a hydraulic tensioner engaging an internal bulge that is formed on an internal bore of a hollow piston in said hydraulic tensioner. Therefore, claim 1 appears to include allowable subject matter over cited prior art references; especially when said limitations are viewed in light of applicant’s specification.
Accordingly, the hydraulic tensioner claimed by the applicant within claims 1-5 and 7-14, is determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/R.J.D./Examiner, Art Unit 3654			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654